Citation Nr: 1453286	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript is of record.

The Board remanded this claim in December 2013 for further development.  It now returns for appellate review. 

The issue of service connection for bilateral knee disorders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a right ear hearing loss disability during the pendency of this claim.


CONCLUSION OF LAW

Entitlement to service connection for right ear hearing loss is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

A December 2009 letter provided all notice required under the VCAA.  It informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for him to submit additional information and evidence in response before initial adjudication of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

Concerning the duty to assist, VA has not been able to obtain the Veteran's service treatment records (STRs).  However, as discussed below, the Veteran has not had a right ear hearing loss disability during the pendency of this claim.  Thus, the STRs would not help him substantiate that he has a current disability.  See 38 C.F.R. § 3.159(d) (providing, in pertinent part, that VA will refrain from providing assistance in obtaining evidence for a claim if the evidence indicates that there is no reasonable possibility that further assistance would substantiate the claim); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that VA is not required to "obtain records in every case in order to rule out their relevance" but rather VA is required to examine the information related to the medical records and to obtain those records only "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding, in relevant part, that service connection requires the existence of a current disability).  Since the STRs would not show whether or not the Veteran has a current right ear hearing loss disability, an element that is necessary to establish service connection, the STRs would not affect the outcome of the claim absent evidence of a current right ear hearing loss disability.  Accordingly, further efforts to obtain them are not warranted.  See 38 C.F.R. § 3.159(d).

When service medical records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The Board finds that VA has discharged its heightened duty to assist as to the right ear hearing loss claim.  In this regard, the Veteran has not identified any evidence he wished to submit or have VA obtain on his behalf.  VA audiological examinations were performed in March 2012 and March 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  Both the March 2012 examination report, as supplemented by the March 2012 addendum, and the March 2014 examination report are adequate as they include a review of the Veteran's medical history, the clinical findings on examination, and supporting explanation for the conclusions reached, enabling the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, as a right ear hearing loss disability has not been established, further opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, VA has met its duty to assist the Veteran as to the right ear hearing loss claim.

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of the claim of service connection for right ear hearing loss, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

The Board remanded the right ear hearing loss claim to provide the Veteran with a VA audiological examination.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  But see also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

VA provided the Veteran with a VA audiological examination, thus, there has been at least substantial compliance with the remand directive.  See id.

The Veteran testified at an August 2012 Board hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing with regards to his right ear hearing loss claim, and there is no indication that any outstanding evidence exists that might provide additional support for that claim.  Moreover, after the hearing was conducted, the Board undertook additional development, including obtaining a VA audiological examination to address the outstanding issue of whether the Veteran had a current right ear hearing loss disability.  Finally, as discussed below, the evidence clearly shows that the Veteran has not had a right ear hearing loss disability during the pendency of this claim, and there is no reasonable possibility that any additional development would show otherwise.

Given this development, and in light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  

III. Service Connection

The Veteran's claim of service connection for right ear hearing loss is based on his contention that his hearing loss resulted from exposure to noises from weapon's fire as part of his duties as a field artillery crewman while he was on active duty, as stated in the March 2014 VA examination report.  For the following reasons, the Board finds that entitlement to service connection for right ear hearing loss is not established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1166-67; see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

With regards to the first Shedden element, evidence of a current disability, impaired hearing is considered a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A current right ear hearing loss disability has not been established.  More specifically, the March 2012 VA audiological examination report reflects that the Veteran had puretone thresholds in the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15

Similarly, the March 2014 VA audiological examination report reflects that the Veteran had puretone thresholds in the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15

In addition, both the March 2012 and the March 2014 VA examination reports reflect that the Veteran's speech recognition scores using the Maryland CNC Test were 100% for his right ear.  These puretone thresholds and speech recognition scores do not meet the criteria for a right ear hearing loss disability under VA law.  See 38 C.F.R. § 3.385.

The Board has considered the Veteran's statements and notes that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  Indeed, the symptom of hearing loss is a matter of experience and thus capable of lay observation.  See Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, the Veteran's assertion that he has right ear hearing loss is competent evidence.  However, whether the Veteran's right ear hearing loss constitutes a disability for VA compensation purposes can only be determined by audiological testing.  See 38 C.F.R. § 3.385.  Thus, the VA audiological test results carry more weight than the Veteran's statements in terms of whether he has a current right ear hearing loss disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

In the absence of a current right ear hearing loss disability, service connection cannot be established. See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted). 

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current right ear hearing loss disability.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.385.  Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

While the Board sincerely regrets the delay, the claim of service connection for bilateral knee disorders must be remanded for further development.

The Veteran's service personnel records must be associated with the file in order for the Board to make an informed decision.  As these records may contain information that may help substantiate the Veteran's claim of service connection for a bilateral knee disorder, such as information about the Veteran's status at the time he was injured in Germany, proper efforts to obtain these records must be made.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA must also make efforts to obtain the Veteran's STRs from the National Personnel Records Center (NPRC) as the record indicates that the previous requests were only made to the Records Management Center (RMC).

Accordingly, the case is REMANDED for the following action:

1. Send another request to the Veteran asking him to identify any relevant treatment records pertaining to his bilateral knee disorders.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file, including all VA treatment records and any private treatment records for which he has furnished the necessary authorization.  If any of these records cannot be obtained, all efforts to obtain them must be documented in the claims file, including any negative responses received, and the Veteran must be notified of this fact, and that he is ultimately responsible for providing the records.

2. Obtain the Veteran's service personnel records, if available.  Associate any attempts to obtain these records with the claims file, including any negative responses received.

3. Request the Veteran's service treatment records from the National Personnel Records Center via the Personnel Information Exchange System (PIES).  The request for the Veteran's service treatment records must use request code M01 or another appropriate request code.  Associate any attempts to obtain these records with the claims file, including any negative responses received.

4. Make a request for any in-patient clinical records associated with the Veteran's service in Germany in June 1976.  The request should be made to the National Personnel Records Center via the Personnel Information Exchange System (PIES) using the appropriate request code for in-patient clinical records (i.e. C01).  Associate any attempts to obtain these records with the claims file, including any negative responses received.

5. After completing any other development that may be warranted, including a new VA examination if warranted by such development, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


